Citation Nr: 1420943	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-14 326	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for the residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant enlisted in the United States Army Reserve in October 1974; he had an initial period of active duty for training (ACDUTRA) from January 3, 1975 to August 6, 1975.  He subsequently served on active duty from October 25, 1977 to May 5, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the appellant's claims of entitlement to service connection for bilateral hearing loss, tinnitus, a mental illness and a back injury.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran, in his VA Form 9 submitted in March 2010, stated that he did not want a hearing before the Board.  In March 2013, the Veteran requested a hearing before the Board via videoconference.  A hearing on appeal must be granted when, as in this case, an appellant expresses a desire for it.  38 C.F.R. § 20.700(a).

In view of the foregoing, this case must be REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at his local RO before a Veterans Law Judge, as the docket permits.  

Notify the Veteran and his attorney of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the Veteran that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

